Citation Nr: 1412306	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee strain from April 11, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia from April 11, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel



INTRODUCTION

The Veteran had active service from May 2002 to June 2005.

This matter originally came before the Board on appeal of an October 2006 rating decision by the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted entitlement to service connection for right and left knee strain, both at noncompensable disability ratings, effective as of June 11, 2005.  

The initial notice of the October 2006 rating decision was returned as undeliverable.  Notice was successfully re-issued in June 2007 and the Veteran filed a timely notice of disagreement (NOD) in June 2008. 

In an October 2009 rating decision, the RO increased the Veteran's disability ratings for her service-connected right and left knee disabilities to 10 percent each, effective April 11, 2007.  Because these increases did not constitute a full grant of the benefits sought, these issues remained in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to initial disability ratings in excess of 10 percent each for right knee strain and left knee chondromalacia, as of April 11, 2007, were remanded to the RO in August 2012 for additional development.  The question of entitlement to ratings in excess of 10 percent prior to April 2007 were finally decided at that time, with the Board awarding a 10 percent evaluation for each knee.  This award was implemented in a rating action in August 2012.   


FINDINGS OF FACT

1.  Since April 11, 2007, the Veteran's right knee disability has been manifested by flexion of 45 degrees or more with painful motion; objective evidence fails to demonstrate any instability of the knee.

2.  Since April 11, 2007, the Veteran's left knee disability has been manifested by flexion of 45 degrees or more with painful motion; objective evidence fails to demonstrate any instability of the knee.


CONCLUSIONS

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability as of April 11, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability as of April 11, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this case in August 2012 to obtain any outstanding treatment records from the Dallas VAMC since April 2010.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  The Veteran was provided with a VA examination of her knees in August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination is sufficient, as it considered statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.

The Board has carefully reviewed all statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the disability pictures relative to the Veteran's knee disabilities have been consistent across the appeals period and staged ratings are not warranted.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The General Counsel has directed that separate ratings are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint. VAOPGCPREC 9-04 (Sept. 17, 2004).  

Loss of motion in the knees may be rated under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  In addition, where the limitation of motion due to pain is not sufficiently severe to be assigned a compensable rating under Diagnostic Codes 5260 or 5261, a 10 percent disability rating may be assigned under Diagnostic Code 5003 for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 10 percent disability rating based on X-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1 (2011).

At present, the Veteran's right and left knees are rated under Diagnostic Code 5260, which assigns a 0 percent rating for limitation of flexion to 60 degrees.  Flexion limited to 45 degrees is 10 percent disabling; flexion to 30 degrees is rated as 20 percent disabling and flexion limited to 15 degrees is 30 percent disabling 
 
Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling.  Separate ratings may be assigned for limitation of flexion and extension. 

Other Diagnostic Codes which must be considered with respect to knee disabilities are Diagnostic Codes 5256 (amyloses of the knee), 5258 (dislocated semilunar cartilage), and 5259 (removal of semilunar cartilage).  As none of these conditions are shown in this case, these Diagnostic Codes are not applicable here. 

III.  Background
 
At an April 2006 VA examination, the Veteran reported daily bilateral knee pain worsened by walking.  The pain averaged 5/10 up to 8/10 on a scale to 10.  She denied swelling.  She used no medication, braces or assistive devices.  The Veteran was a mother and housewife and was not otherwise employed.  There was no interference with activities of daily living as a result of the bilateral knee disorder except for walking or carrying her daughter.  There were no flare-ups or loss of motion with repetition.

Examination revealed no deformities, swelling, or palpable tenderness.  Bilaterally, flexion was to 135 degrees, and extension was full in both knees, without pain.  The medial and lateral collateral ligaments and bilateral anterior and posterior cruciate ligaments were all stable.  McMurray's and Lachman's signs and the Veteran's gait were normal. Crepitus was negative.  The examiner summarized that the Veteran's active range of motion (ROM) did not produce any weakness, fatigue, incoordination, instability, or laxity.  X-rays of the knees were negative.  The diagnosis was bilateral knee sprains.

April 2007 Metropolitan Orthopedics and Sports Medicine treatment records noted the Veteran was a new patient.  She reported being involved in an MVA in 1993.  She suffered bilateral knee injuries and has reported pain ever since especially with extended ambulation.  Examination revealed full ROM with no effusion. There was positive pattelofemoral crepitance.  There was no ligament instability, or joint line tenderness.  She was neurovascularly intact.  X-rays revealed no evidence of fracture or degenerative changes.  The impression was bilateral chondromalacia patellae.   

July 2008 treatment record from Daniel B. Wagner, D.O., note increased laxity ACL with Lachman's and drawer signs on both knees (right knee worse).  There was no varus/valgus instability; patellae femoral crepitus; or, patella apprehension.  Posterior drawer signs were negative.

At a June 2009 VA examination, the claims file was reviewed.  The Veteran reported that her right knee pain bothered her worse than the left knee, averaging 5/10 while the left knee was 4/10.  The right knee pain was at times 10/10 while the left knee was 8/10.  The pain was aggravated by standing 10 minutes; walking 2 blocks; going up or down stairs; lifting 10 pounds; or, driving over 30 minutes. Neither knee swelled up or gave way. MRIs in December 2008 were both normal except for minimal change of medial meniscus (right).  

Examination revealed bilateral flexion was to 135 degrees.  There was medial tenderness, bilaterally.  There were no fluids on the knees, crepitus, or laxity.  There was no weakness, deformities, signs of inflammation, or any treatment for these problems. There were no periods of flare-ups or evidence of joint disease.  The Veteran did not use assistive devices and she had no hospitalizations or surgeries.  The bilateral knee disorder had no effect on activities of daily living other than limitations with standing or walking.  There was no additional loss of motion with three repetitions due to pain, weakness, fatigue, or incoordination. 

In an August 2012 VA examination, the claims file was reviewed. The Veteran complained of mostly anterior knee pain, bilaterally.  She had difficulty sitting more than 10 minutes with her knees flexed.  The pain was aggravated by carrying, and going up or down stairs.  The Veteran did not report flare-ups that impacted the function of her knees.  ROM was flexion from 0 to 130 degrees, with pain noted at 110 degrees on the right, and at 100 degrees on the left.  There was no loss of motion on extension or evidence of painful motion throughout. There was no additional loss of motion with three repetitions due to pain, weakness, fatigue, or incoordination.  There was tenderness to palpitation on the joint line and soft tissue, bilaterally.  Muscle strength was 5/5 bilaterally.  Anterior joint stability tests (Lachman's' sign); posterior instability tests (drawer signs); and, medial lateral instability tests were all normal. There was no history of recent recurrent patellar subluxation.  The Veteran has not had a meniscus condition, or surgical procedure.  She has not undergone an arthroscopy.  There are no other pertinent physical findings.  Imaging studies do not reveal any degenerative or traumatic arthritis; and, MRIs bilaterally were normal.

IV. Analysis

After a review of the claims file, including the medical evidence and history set forth above, the Board finds no support for a rating in excess of 10 percent for either knee from April 11, 2007.  

For the time period from April 11, 2007 the symptoms presented did not warrant a rating in excess of the 10 percent assigned under any of the available rating criteria.  The Veteran was rated at 10 percent for limitation of flexion with pain.  As noted, a 10 percent rating is warranted for flexion limited to 45 degrees.  However, at no time during the appeal period has the Veteran demonstrated less than 130 degrees of flexion bilaterally.  While the criteria for rating the knees allows a 10 percent rating under 5260 where the limitation of motion due to pain is not sufficiently severe to be assigned a compensable rating under Diagnostic Codes 5260 or 5261, and a 10 percent disability rating may be assigned under Diagnostic Code 5003 for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; the Veteran has consistently been shown to have normal X-rays.   

Higher ratings are available for ankylosis of the knees; cartilage, dislocated with frequent episodes of "locking," pain and effusion into the joint; limitation of extension; or tibia and fibula impairment.  However, the Veteran did not exhibit any of these conditions so ratings under Diagnostic Codes 5256, 5258, 5261, and 5262 are not applicable.  In fact during this period, bilateral knee extension was full with no loss of motion upon repetition due to pain, weakness, fatigue, or lack of endurance, or any functional impairment other than walking and carrying.  

In this case, the Veteran was awarded a pair of 10 percent disability ratings for her right and left knee disabilities from June 11, 2005 based on her painful motion.  However, she does not meet the criteria for a rating in excess of 10 percent for her right and left knee disabilities from April 11, 2007.  There is no evidence of loss of flexion to establish a higher disability evaluation from April 11, 2007.

In sum, the Board finds that from April 11, 2007, the right and left knees are appropriately rated as 10 percent disabling based on the pain with motion component of the bilateral knee disabilities.  

The Board has also considered whether the Veteran may be entitled to a separate rating for either or both knees on the basis of instability.  In this regard, 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  See also VAOPGCPREC 9-98 (August 14, 1998).  In this case, however, the evidence definitely weighs against a finding of arthritis- all diagnostic testing in this regard has been normal.  Thus, under the circumstances of this case, assignment of a separate evaluation based on instability is not warranted.  As an aside, the Board notes that the overwhelming majority of the evidence, including the VA examinations in January 2009 and August 2012 revealed normal findings regarding stability.  A private April 2007 record also indicated stable knees.  While a July 2008 private report noted some laxity, worse on the right, this connotes looseness of the ligament, but necessarily instability, especially in light of other findings in that same report indicating stable knees.  In sum, for all the reasons expressed herein, assignment of a separate evaluation for instability of either or both knees is not for application here.  Additionally, as the record fails to demonstrate compensable limitation of both flexion and extension, separate ratings are also precluded under VAOPGCPREC 9-04 (Sept. 17, 2004).  




Moreover, assignment of separate ratings due to instability is not warranted by the medical evidence.



In reviewing all of the medical evidence throughout the appeals period, there has never been a point at which the disability picture for the bilateral knees has met or approximated greater than a 10 percent disability rating under any applicable rating criteria after April 11, 2007.  In short, the preponderance of the evidence set forth above is against the Veteran's appeal for higher disability ratings for the right and left knees at any time during the rating period.  

As such, the benefit-of-the-doubt standard of proof does not apply here. 38 U.S.C.A. § 5107(b).

V.  Extraschedular Rating

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321. The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's knee disabilities, since April 11, 2007, are contemplated by the rating criteria set out in the relevant Diagnostic Codes.  The Board notes that the criteria contemplate symptoms such as functional loss due to weakness, fatigability, incoordination or pain on movement. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her. 38 C.F.R. § 4.16 (2013). 

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran reported at her April 2006 VA joints examination that she was not employed; however, she did not contend that this was due to her service-connected disabilities. The records reveal that the Veteran is a full time mother and housewife.  There has been no allegation or evidence of unemployability due to her service-connected disabilities. Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 10 percent for a right knee strain since April 11, 2007, is denied.

An initial disability rating in excess of 10 percent for left knee chondromalacia since April 11, 2007, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


